Opinion issued January 23, 2020




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-18-00664-CV
                            ———————————
 SINURENI AGBOOLA ABIOLA AND BCM FEDERAL CREDIT UNION,
                       Appellants
                                         V.
         FELICIA MICHELLE ABIOLA, Appellee/Cross-Appellant


                    On Appeal from the 308th District Court
                             Harris County, Texas
                       Trial Court Case No. 2018-38859


                          MEMORANDUM OPINION

      Appellants have neither paid the required fees nor established indigence for

purposes of appellate costs. See TEX. R. APP. P. 5, 20.1; see also TEX. GOV’T CODE

§§ 51.207, 51.941(a), 101.041; Fees Charged in the Supreme Court, in Civil Cases

in the Courts of Appeals, and Before the Judicial Panel on Multi-District Litigation,
Misc. Docket No. 15-9158 (Tex. Aug. 28, 2015). After being notified that this appeal

was subject to dismissal, appellants did not adequately respond. See TEX. R. APP. P.

5, 42.3(c). Accordingly, we dismiss the appeal for nonpayment of all required. We

dismiss any pending motions as moot.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Landau and Hightower




                                         2